Exhibit 10.2

 

 

SUPPLY AGREEMENT

 

This Supply Agreement (this “Agreement”), dated as of February 16, 2015 (the
“Effective Date”), is between RESPONSE BIOMEDICAL CORP., having its principle
address at 1781-75th Avenue W., Vancouver, B.C., Canada V6P 6P2 (“Response”),
and 杭州中翰盛泰生物技术有限公司, HANGZHOU JOINSTAR BIOMEDICAL TECHNOLOGY CO., LTD, having its
registered address at Floor 10, Main Building, #519 Xingguo RD, Qianjiang
Economic Development Zone, Hangzhou, Zhejiang Province, China (“JBT”).

 

RECITALS

 

WHEREAS, Response proposes to supply Raw Materials to JBT for multiple Assays
that will run on a New Analyzer developed by JBT, and JBT proposes to purchase
Raw Materials exclusively from Response;

 

WHEREAS, on October 15th, 2014, JBT and Response have entered into a Binding
Term Sheet-Supply for supply by Response of Raw Materials;

 

WHEREAS, on October 15th, 2014, JBT and Response have entered into a Technology
Development Agreement (the “Technology Development Agreement” or “TDA”)
regarding the co-development of [***]1, and multiple Assays that will run on a
New Analyzer (as defined below) developed by JBT;

 

WHEREAS, JBT and Response are entering into a Collaboration Agreement (the
“Collaboration Agreement”) on the same date hereof, which is intended to
supplement and implement certain terms in the Technology Development Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements as set
forth herein and of other good and valuable consideration, Response and JBT,
intending to be legally bound, hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1

Adjusted Transfer Price

For a particular Assay, the Adjusted Transfer Price (D) of Raw Materials set
forth on Exhibit A.

      1.2

Adjusted Transfer Price Quantity

For a particular Assay, the Adjusted Transfer Price Quantity (B) of Raw
Materials set forth on Exhibit A.

 

 

                                                                                                         

1 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-1-

--------------------------------------------------------------------------------

 

 

1.3

Affiliate

With respect to any Person, any other Person that directly or indirectly
controls, is controlled by, or is under common control with such Person. A
Person shall be deemed to control another Person if such Person possesses the
power to direct or cause the direction of the management, business and policies
of such Person, whether through the ownership of fifty percent (50%) or more of
the voting securities of such Person by voting agreement, by contract or
otherwise. For purpose of this Agreement, Response’s “Affiliate” shall not
include OrbiMed Advisors LLC, OrbiMed Private Investments III, LP, OrbiMed Asia
Partners, LP and OrbiMed Associates III, LP (collectively “OrbiMed”), and any
other Person who directly or indirectly controls, is controlled by, or is under
same control with OrbiMed.

      1.4

Aggregate Sales Quantity

For a particular Assay, the Aggregate Sales Quantity (C) for the transfer of Raw
Materials set forth on Exhibit A.

      1.5

Applicable Laws

The applicable laws of any jurisdiction which are applicable to any of the
Parties or their respective Affiliates in carrying out activities hereunder or
to which any of the Parties or their respective Affiliates in carrying out the
activities hereunder is subject by law or by agreement, and shall include all
statutes, enactments, acts of legislature, laws, ordinances, rules, regulations,
notifications, guidelines, policies, directions, directives and orders of any
statutory authority, tribunal, board, or court or any central or state
government or local authority or other governmental entity in such
jurisdictions.

      1.6

Assay

The assay for a particular biomarker that is co-developed by Response and JBT
under the TDA and/or the Collaboration Agreement that will be run on the New
Analyzer. The particular biomarkers are limited to those listed on Exhibit B of
this Agreement. 

      1.7

Assay Initial Term

As defined in Section 14.1

      1.8

Assay Supply Term

Means the period(s) during which Raw Materials will be sold to JBT by Response
pursuant to this Agreement (i.e., Assay Initial Term or any Assay Renewal Term,
as applicable).

 

 
-2-

--------------------------------------------------------------------------------

 

 

1.9

Assay Renewal Term

As defined in Section 14.2

      1.10

Binding Forecast

As defined in Section 2.2.4

      1.11

CDA

The Mutual Confidentiality Agreement between the parties, dated March 27, 2014.

      1.12

CFDA

China Food and Drug Administration and/or its local counterparts at different
levels.

      1.13

CFDA Certificate Issuance Date

With respect to a particular Assay, means the date that the CFDA first issues a
Certificate authorizing the commercial use of such Assay in PRC.

      1.14

Collaboration Agreement

As defined in the recitals to this Agreement.

      1.15

Collaboration Marker

A biomarker that is detected by one or more Assays co-developed under the
Collaboration Agreement.

      1.16

Confidential Information & Materials

Any and all proprietary and/or Confidential Information, materials, and data,
including all scientific, pre-clinical, clinical, regulatory, process,
formulation, manufacturing, marketing, financial and commercial information or
data, compounds, biomarkers, whether communicated in writing or orally or by any
other method, which are provided by one Party to the other Party prior to or
during the Term of this Agreement.

      1.17

Current Updated Forecast

As defined in Section 2.2.1.

      1.18

Estimated Minimum Purchase Quantity

As defined in Section 3.2.2.

      1.19

Firm Order

As defined in Section 2.3

 

 
-3-

--------------------------------------------------------------------------------

 

 

1.20

Forecast

As defined in Section 2.2

      1.21

Initial Transfer Price

For a particular Assay, the Initial Transfer Price (E) of the Raw Materials set
forth on Exhibit A.

      1.22

Initial Transfer Price Quantity

For a particular Assay, the Initial Transfer Price Quantity (A) of the Raw
Materials set forth on Exhibit A.

      1.23

Inspection Period

As defined in Section 2.7(i).

      1.24

Invented or Invent or invention

The formation or conception of a technology concept of a product, a process, or
improvement thereof wherein a scheme for carrying out the technology concept has
been designed and there is a reasonable basis that the scheme is practical.

      1.25

IPR

Patents, pending patents, trademarks, copyrights, trade secrets, know-how and
other intellectual property rights.

      1.26

Joint Management Committee or JMC

Shall mean a committee comprised of representatives of each Party that will meet
regularly and oversee the activities under this Agreement, details of which are
set forth in Article 6 below.

      1.27

Know-How

Unpatented technical and other information or materials which are not in the
public domain including information comprising or relating to discoveries,
inventions, data, designs, structure, component, methods, models, assays,
research plans, procedures, designs for experiments and tests and results of
experimentation and testing, biomarkers, processes (including manufacturing
processes, specifications and techniques), laboratory records, biological,
toxicological, clinical, analytical and quality control data, trial data, data
analyses, reports or summaries and information contained in submissions to and
information from the regulatory authorities. The fact that an item is known to
the public shall not be taken to exclude the possibility that a compilation
including the item, and/or a development relating to the item, is (and remains)
not known to the public.

 

 
-4-

--------------------------------------------------------------------------------

 

 

1.28

Marketing Authorization

Shall mean all approvals from (a) CFDA necessary to market and sell the Assays
or the New Analyzer that detect Collaboration Markers in the PRC, and (b) in the
case of any Other Marketing Territories agreed by the Parties pursuant to
Section 7.4, from the applicable Regulatory Authority necessary to market and
sell the Assays or the New Analyzer that detect Collaboration Markers in the
applicable country.

      1.29

Material Obligations

Means any of the obligations of the Parties in Sections 2.1, 2.4, 3.1.4, 4, 5.1,
5.2, 7, 8, 9.2, 9.3, 9.4, 10, 11.1, 11.2, 11.3, 11.4, 12.1, 12.5, 13.1, 13.2,
13.3, 14.2.2 and 17.2 of this Agreement.  

      1.30

New Analyzer

The immunoassay analyzer for rapid test purposes developed by JBT that has all
of the following four characteristics: [***]2. 

      1.31

[***]

[***]

      1.32

[***]

[***]

      1.33

Other Marketing Territories

As defined in Section 7.4.

      1.34

Party

Response or JBT and, when used in the plural, shall mean Response and JBT.

 

 

                                                                                                 



2 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions. 

 

 
-5-

--------------------------------------------------------------------------------

 

 

1.35

Patent Rights

Any and all rights under any of the following, whether existing now or in the
future: (i) a Chinese, international or foreign patent, utility model, design
registration, certificate of invention, patent of addition or substitution, or
other governmental grant for the protection of inventions or industrial designs
anywhere in the world, including any reissue, renewal, re-examination or
extension thereof; (ii) any application for any of the foregoing, including any
international, provisional, divisional, continuation, continuation-in-part, or
continued prosecution application; and (iii) any invention disclosure and the
equivalent thereof.

      1.36

Person

Any natural person, corporation, firm, business trust, joint venture,
association, organization, company, partnership or other business entity, or any
government or any agency or political subdivision thereof.

      1.37

Raw Materials

Raw materials sold hereunder for use by JBT in manufacturing Assays meeting
specifications agreed in writing by the Parties.

      1.38

Regulatory Authority

Shall mean any applicable government regulatory authority in the PRC or, as
agreed, outside the PRC involved in granting approvals for the manufacturing,
marketing, reimbursement and/or pricing of the Assays and/or the New Analyzer
that detect Collaboration Markers.

      1.39

[***]3

[***]

      1.40

Shortfall Amount

As defined in Section 3.1.4.

      1.41

Sole Warranty

As defined in Section 12.2.

      1.42

Third Party

A Person other than Response, JBT or their Affiliates.



 

                                                                                                 



3 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-6-

--------------------------------------------------------------------------------

 

 

      1.43

Transfer Price

Transfer prices for Raw Materials for the Assay, which shall be determined in
the Assay Initial Term in accordance with Exhibit A and be limited to adjustment
in accordance with this Agreement.

      1.44

Transfer Price Payments

As defined in Section 3.1. 

 

 

ARTICLE 2
SALE AND PURCHASE OF RAW MATERIALS; FORECASTS

 

2.1     Supply. Subject to the terms and conditions herein, Response agrees to
supply to JBT, and JBT agrees to purchase from Response, the Raw Materials at
the Transfer Prices determined in accordance herewith, and subject to the terms
of this Agreement. JBT shall purchase the Raw Materials for use in Assays
exclusively from Response, and JBT shall use such Raw Materials solely for
manufacturing Assays for sale in the PRC and Other Marketing Territories agreed
in writing by the Parties pursuant to 7.4 of this Agreement, intended for use on
a New Analyzer developed by JBT. Response may supply other materials to JBT in
accordance with this Agreement with the written agreement of the Parties.

 

2.2     Forecasts. With respect to each Assay, at least three (3) months before
the commencement of the first shipment of Raw Materials, JBT shall provide a
forecast (a “Forecast”) listing the quantities of each Raw Material to be
purchased by JBT in each calendar month of the first twelve-month period
starting from the month of first shipment. During the relevant Assay Supply
Term, JBT is required to update the Forecast as follows:

 

2.2.1     At least fifteen (15) days before the start of each calendar quarter,
JBT shall provide Response with its best, good-faith monthly rolling forecast
(the “Current Updated Forecast”) of the Raw Materials that JBT expects to order
from Response in the immediately succeeding twelve (12) month period;

 

2.2.2     The first three (3) months of any Current Updated Forecast provided in
accordance with Section 2.2.1 will have no changes from the prior quarter’s
previously provided Current Updated Forecast for such period, unless otherwise
agreed to in writing by Response;

 

2.2.3     Each Forecast and Current Updated Forecast shall be provided in
writing, in such form and by electronic or other means as Response requests, and
shall specify by Assay and calendar month anticipated requirements for each
Assay and each month covered by the Forecast or Current Updated Forecast; and

 

2.2.4     The first two (2) quarters of the Forecast and each Current Updated
Forecast shall be binding on JBT and will constitute a binding obligation on JBT
to purchase such quantities of Raw Materials (“Binding Forecast”) forecast for
such six-month period.

 

2.3     Acceptance of Binding Forecast. For the initial forecast subject to this
Agreement (to be provided 3 months prior to the first requested delivery),
Response may accept such Binding Forecast in whole or in part (i.e. acceptance
of the part corresponding to the current month or to all the six binding months)
within five (5) business days upon the receipt of such Binding Forecast, by
serving a written notice to JBT (“Firm Order”) that includes the expected
delivery date of relevant Raw Materials. For all subsequent forecasts, Response
may accept the forecast in part or in whole (.e.g., acceptance of the forecast
of the first three months in whole and acceptance of the forecast of the fourth
month to sixth month in part or in whole) by serving a written notice within
five (5) business days upon the receipt of each Binding Forecast. In the case
that Response has any objection to the Forecast or Current Updated Forecast
provided by JBT, both Parties shall negotiate in good faith to reach an
agreement on an amendment of such Forecast or Current Updated Forecast, or in
case the objection cannot be resolved within fifteen (15) business days, both
Parties may submit it to the JMC for a decision. Response will use reasonable
efforts to fulfill all Binding Forecast hereunder; provided, however, that no
Binding Forecast of JBT shall be binding upon Response unless and until accepted
by Response in writing as a Firm Order.

 

 
-7-

--------------------------------------------------------------------------------

 

 

2.4     Invoice and Payment Terms. Upon creation of a Firm Order, Response shall
issue to JBT, via email, a pro-forma invoice setting out the total transfer
quantities and the total amount of Transfer Prices of the Raw Materials to be
delivered, and any other amounts owing or deducted in respect thereof. JBT shall
confirm the terms of the pro-forma invoice within five (5) business days. Upon
confirmation of the terms of the pro-forma invoice, Response shall issue to JBT
a final invoice via email. JBT shall make a [***]4 of Transfer Price as stated
in the final invoice issued by Response within five (5) business days prior to
the expected delivery date of relevant Raw Materials specified in the Firm
Order. JBT shall pay the [***].

 

2.5     Conflicting Terms. Terms and conditions set out on Firm Orders shall
comply with the terms and conditions of this Agreement unless changes are agreed
to in writing by the Parties. In the event of a conflict between the terms of an
accepted Firm Order and the terms of this Agreement, the terms of this Agreement
shall govern.

 

2.6     Delivery Terms. Response shall deliver the Raw Materials shipped to JBT
pursuant to a Firm Order (i) within five (5) business days upon the receipt of
the Prepayment from JBT, or (ii) by the requested delivery date indicated in the
Firm Order, or (iii) another delivery date agreed to by the Parties in writing
whichever is later.

 

(i)     The terms of delivery shall be FCA (Incoterms 2010), at Response’s
facility in Vancouver, Canada or any other location as agreed in writing (via
email or otherwise) by the Parties.

 

(ii)     The title of the Raw Materials (except for the IPRs relating thereto,
the ownership of which shall be determined pursuant to Article 6 of the
Collaboration Agreement) passes to JBT upon delivery to the carriers mentioned
above, except as provided in Section 2.7(iii).

 

                                                                                                            

4 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-8-

--------------------------------------------------------------------------------

 

 

(iii)     Response may, with written agreement from JBT, make shipments of Raw
Materials in installments, [***]5. Each installment of Raw Materials shall be
deemed to be a separate sale of Raw Materials. Response may issue a separate
final invoice for each installment, which final invoice shall be paid without
regard to prior or subsequent installments.

 

2.7     Inspection and Acceptance. JBT and Response will establish the quality
control acceptance criteria (the “QC Acceptance Criteria”) through the Parties,
[***].

 

(i)     When the Raw Materials and other products are delivered to JBT, they
shall be inspected by JBT in accordance with the agreed QC Acceptance Criteria.
[***].

 

(ii)     JBT shall be entitled to reject any delivery of Raw Materials or
portion thereof only if the Raw Materials do not conform to the QC Acceptance
Criteria agreed by Parties. JBT must deliver to Response written notice, via
e-mail, of any rejection of Raw Materials before the expiration of the
Inspection Period (“Rejection Notice”). JBT shall be otherwise deemed to have
accepted any Raw Materials for which it fails to give notice of rejection before
the expiration of the Inspection Period.

 

(iii)     If Response verifies and confirms the non-conformity stated in the
Rejection Notice, Response will issue JBT a Returned Goods Authorization (“RGA”)
number. No returned item will be accepted without an RGA number. If the Parties
disagree whether a non-conformity to the applicable agreed specifications exists
in any shipment of Raw Materials, the Parties shall resolve such disagreement
through means or methods mutually agreed upon by the Parties through the JMC.
[***].

 

(iv)     In the event of any non-conformance of Raw Materials delivered by
Response to the agreed QC Acceptance Criteria, which is solely caused by the
carrier during shipment, JBT shall be responsible for making all claims against
the carrier.

 

(v)     The Raw Materials shall be deemed fully qualified once accepted by JBT.

 

                                                                                                            

5 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-9-

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE 3
TRANSFER PRICE PAYMENTS

 

3.1     Prices. For Raw Materials sold by Response to JBT under this Agreement,
JBT shall pay to Response amounts (“Transfer Price Payments”), as follows:

 

3.1.1     Initial Transfer Price Quantities. For the Raw Materials purchased for
each Assay, for the Initial Transfer Price Quantity (A) (as set forth on
Exhibit A) JBT will pay to Response the Initial Transfer Price (E) (as set forth
on Exhibit A).

 

3.1.2     Adjusted Transfer Price Quantities. Subject to Section 3.2, during the
Assay Initial Term per Assay, once sales of Raw Materials to JBT for the
applicable Assay exceed the Initial Transfer Price Quantity for such Assay, then
further purchases of Raw Materials for such Assay up to the Adjusted Transfer
Price Quantity (B) (as set forth in Exhibit A) will be invoiced and made at the
Adjusted Transfer Price (i.e., until total purchases of such Raw Materials for
such Assay, including the Initial Transfer Price Quantity plus the Adjusted
Transfer Price Quantity equal the Aggregate Sales Quantity (C) (as set forth on
Exhibit A)).

 

3.1.3     Quantities in Excess of Aggregate Sales Quantity. Subject to
Section 3.2, any sales of Raw Materials for the applicable Assay in excess of
the applicable Aggregate Sales Quantity (C) during the Assay Initial Term per
Assay will be made at the Initial Transfer Price (E) (as set forth on
Exhibit A).

 

3.1.4     Shortfall Amount(s). At the end of the Assay Initial Term, if for any
Assay the Initial Transfer Price Quantity (A) plus Adjusted Transfer Price
Quantity (B) purchased by JBT in such period is less than the Aggregate Sales
Quantity (C) for the applicable Assay, then JBT will be obligated to pay to
Response the Shortfall Amount. [***].

 

3.1.5     Monitoring. Response will monitor Raw Material sales with respect to
the Initial Transfer Price Quantity and the Adjusted Transfer Price Quantity to
assess whether a Shortfall Amount may be due and, if so, the magnitude of such
Shortfall Amount. [***].

 

3.2     Price Adjustment.

 

3.2.1     The Transfer Price Payments that JBT shall pay for the Raw Materials
may be amended from time to time by written agreement of the Parties.

 

3.2.2      The Estimated Minimum Purchase Quantity for the Raw Materials for
each of the Assays during each twelve-month cycle following CFDA Assay
Registration of the applicable Assay during the Assay Initial Term are set forth
in Exhibit C to this Agreement (“Estimated Minimum Purchase Quantity”). JBT will
confirm each twelve-month cycle’s expected purchase amount by Assay, before the
commencement of each such 12-month cycle. JBT shall use its commercially
reasonable efforts to purchase the Estimated Minimum Purchase Quantity for each
Assay for each twelve-month cycle.

 

3.2.3     The Transfer Prices in Exhibit A are based on JBT meeting the
Estimated Minimum Purchase Quantity set forth on Exhibit C for each Assay during
the Assay Initial Term following CFDA Assay Registration of the applicable
Assay. In the event that the Estimated Minimum Purchase Quantity listed in
Exhibit C for any Assay are not met in two (2) twelve-month cycles in a row, the
Transfer Price shall be increased for the applicable Assay. JBT and Response
will meet and agree in good faith on an increased Transfer Price for the Raw
Materials for such Assays purchased by JBT on commercially reasonable terms so
as to adequately compensate Response for the revenue shortfall. Notwithstanding
the above, if JBT fails to meet the Estimated Minimum Purchase Quantity listed
in Exhibit C for any Assay in two (2) twelve-month cycles in a row, the Parties,
through the JMC, will use good faith efforts to negotiate a solution that is
beneficial to both JBT and Response.

 

 
-10-

--------------------------------------------------------------------------------

 

 

3.3     Tax. For avoidance of doubt, the Transfer Price Payments exclude
shipping costs or taxes, duties, or other government charges due or applicable
under China law, and JBT shall be solely responsible for all such charges if any
exist. For clarity, JBT shall be responsible for all freight, taxes, duties,
insurance and other costs associated with shipping and import of the Raw
Materials to and within China.

 

3.4     Withholding Taxes. In the event Applicable Laws of the PRC (or any Other
Marketing Territories agreed upon by the Parties) require withholding of any
taxes on Transfer Price Payments, JBT shall notify Response in writing amount of
tax payable in advance, before it makes such withholding payments and deducts
the amount thereof from the payments. JBT shall submit appropriate proof of
payment of the withheld taxes to Response and shall provide Response with the
official receipts within a reasonable period of time. Notwithstanding the
foregoing, to the extent permitted by Applicable Laws of the PRC and upon
request of Response, JBT shall use its best efforts to apply for approvals from
competent PRC tax authorities, on behalf of Response, for reduction or exemption
of applicable PRC taxes on the payments made by JBT to Response hereunder,
before it makes the withholding payments and deducts the amount thereof from the
payments due to Response. JBT shall pay the remaining amounts to Response after
JBT fulfills any withholding duty from amounts of Transfer Price Payments
payable to Response under this Agreement pursuant to Applicable Laws of the PRC.
Response will also be responsible at its own expense for taxes or charges under
Applicable Laws of Canada.

 

ARTICLE 4
LIMITATIONS ON RAW MATERIALS

 

4.1     Authorized Use of Raw Materials. JBT shall use the Raw Materials
purchased under this Agreement solely (a) within China and (b) for the purpose
of manufacturing finished Assays for use in the New Analyzer.

 

4.2     No Transfer or Other Disposal. Other than incorporated into the Assays
sold in the PRC and Other Marketing Territories, as may be agreed in Section
7.4, JBT shall not transfer, sell, have sold, lease, offer to sell or lease, or
otherwise transfer title to any Third Party (i) any Raw Materials [***]6
received from Response pursuant to this Agreement [***], or (ii) any material
derived in whole or in part therefrom [***]7 and will not allow any of its
Affiliates or their respective distributors, resellers or other agents to do so.

 

4.3     Subcontracting. JBT shall not subcontract any part of its Assay
manufacturing activities to any third party without Response’s prior written
consent.

 

                                                                                                                                        

6 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



7 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-11-

--------------------------------------------------------------------------------

 

 

ARTICLE 5
REPORTING AND PAYMENT

 

5.1     Payments. All Transfer Price Payments due hereunder shall be paid in
United States dollars by wire transfer to a bank account designated by Response.

 

5.2     Interest. If JBT fails to pay any amount of Transfer Price Payments when
due, JBT shall pay overdue interest to Response at a monthly rate of 1%,
calculated on the number of days such payment is delinquent. JBT shall also pay
within thirty (30) days of receipt of a final invoice thereafter all of
Response’s costs and expenses (including reasonable attorneys’ fees) to enforce
and preserve Response’s rights to receive full and timely payments. Response’s
right to interest payments shall be in addition to any other remedies available
to Response for a breach of this Agreement.

 

5.3     Approvals. JBT shall, at its sole expense, be responsible for obtaining
any and all governmental approval/registration procedures (if legally required)
and foreign exchange related procedures/formalities in connection with
repatriation of any payments made by JBT to Response under the Agreement to the
bank accounts designated by Response outside China, and Response will provide
reasonable assistance if necessary.

 

 
-12-

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE 6

JOINT MANAGEMENT COMMITTEE

 

6.1     Members. The Parties shall establish a Joint Management Committee, which
shall comprise six (6) members, three (3) designated by Response and three (3)
by JBT (or such other number as the Parties may agree in writing), including the
project managers designated by each of Response and JBT for the contemplated
transaction herein. Any member of the Joint Management Committee may be
represented at any meeting by a designee who is appointed by the Party
designating such member for such meeting and who has authority to act on behalf
of such member, as evidenced by written notice from the Party designating such
member to the chairperson of the Joint Management Committee. The chairperson of
the Joint Management Committee shall be one of the members designated by
Response or by JBT. Such role shall rotate between the Parties with each
chairperson serving a six month term. The initial chairperson will be designated
by Response. Each Party shall be free to replace its representative members with
new appointees who have authority to act on behalf of such Party on the Joint
Management Committee, on written notice to the other Party.

 

6.2     Responsibilities. The Joint Management Committee shall be responsible
for supervising the sale and use of Raw Materials subject to this Agreement. The
Joint Management Committee has no authority to amend or modify any term of this
Agreement, which must be done by written agreement of the Parties.

 

6.3     Meetings. The Joint Management Committee shall meet or participate in a
joint telephone conference from time to time as it deems necessary.
Disagreements between the members of the Joint Management Committee will be
resolved pursuant to Article 16.

 

6.4     Term. The Joint Management Committee shall exist until the termination
of this Agreement.

 

ARTICLE 7
MARKETING

 

7.1     Marketing Authorizations. JBT shall be responsible at its sole expense
for obtaining all Marketing Authorizations required for the manufacture and sale
of Assays in the PRC and in any Other Marketing Territory agreed by the Parties
in writing pursuant to Section 7.4.

 

7.2     Restrictions. JBT shall not sell any Assays outside of PRC or any Other
Marketing Territories agreed by the Parties pursuant to Section 7.4 and shall
not allow any of its distributors, resellers or other agents to do so.

 

7.3     Trademarks, Promotional Materials, and Packaging of Assays. The form and
specifics of such trademarks, trade dress and style of packaging (i) submitted
to the CFDA, and/or (ii) to be used to sell or promote any Assays shall be
agreed by the Parties in writing, provided, JBT acknowledges that Response has,
as of the Effective Date, certain contractual obligations with respect to such
any trademarks, trade dress and packaging that must be utilized on any Assay,
and agrees that the form of such trademarks and other materials shall be
approved by the Parties in the form contractually required. JBT agrees that all
marketing materials used with respect to the Assays shall be consistent with and
limited in scope to any Marketing Approval provided by the CFDA for the
applicable Assay. JBT agrees that any promotional materials that will be used to
promote any Assay(s) in the PRC (and/or if the Parties have agreed that JBT will
have commercial rights for one or more Assays in any Other Marketing Territory,
such Other Marketing Territory) will not contain any disclosure that may
infringe or induce another to infringe any Third Party IPR.

 

 
-13-

--------------------------------------------------------------------------------

 

 

7.4     Other Marketing Territories. If JBT and its Affiliates would like to
obtain commercialization rights for any new country or area outside PRC for the
marketing of any test(s) for the New Analyzer containing one or more of the same
biomarkers as any of the Collaboration Marker(s), JBT shall notify Response
fifteen (15) months in advance. In such case, the Parties shall discuss in good
faith the proposed countries or areas, and the terms for such an expansion. In
no event shall JBT notify Response of more than five (5) additional countries in
a single month, unless agreed by Response and JBT in writing. Any additional
country for which the Parties agree in writing on such terms for
commercialization by JBT shall be an “Other Marketing Territory”, and subject to
the terms agreed to by the Parties for such expansion. For any additional
country proposed by JBT but not agreed to as an Other Marketing Territory by
Response after four (4) months of being notified by JBT, JBT will have the right
to market in such country its self-developed assay kits having one or more
biomarkers that are of the same kind as the Collaboration Marker(s).

 

ARTICLE 8
REGULATORY COMPLIANCE

 

8.1     Guidelines. The Parties agree to meet and establish other
responsibilities and obligations of each Party in connection with the
transaction contemplated hereunder and [***]8.

 

8.2     Import Licenses and Formalities. JBT shall, at its sole cost and
expense, be responsible for (i) shipping of Raw Materials [***] from Response’s
facility in Vancouver, Canada or any other location agreed by the Parties in
writing (or by email or otherwise), and (ii) obtaining and maintaining in full
force and effect and complying with, all registrations, licenses, permits,
certificates, authorizations or approvals required to comply with under
Applicable Laws regarding its business and the transportation, importation,
storage and handling of the Raw Materials [***] and the production and
distribution of the Assays (collectively, “Permits”). Response shall cooperate
with JBT and shall provide assistance to JBT as reasonably necessary to obtain
any required approvals.

 

8.3     Compliance with Certain Laws of Canada and United States.
Notwithstanding anything to the contrary contained herein, all obligations of
Response are subject to prior compliance with the export regulations of Canada,
and to obtaining all necessary export approvals required by the applicable
agencies of the governments of Canada. JBT shall cooperate with Response and
shall provide assistance to Response as reasonably necessary to obtain any
required approvals.

 

                                                                                                                                      



8 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

 
-14-

--------------------------------------------------------------------------------

 

 

ARTICLE 9
COLLABORATION AGREEMENT

 

9.1     General. The Parties acknowledge that the Collaboration Agreement
addresses certain matters relevant to this Agreement.

 

9.2     Patent Prosecution and Enforcement.

 

9.2.1     Notice. Each Party shall promptly notify the other Party of any
infringement or possible infringement by a Third Party of any IPR under Section
6 of the Collaboration Agreement that may come to Response’s or JBT’s attention.

 

9.2.2     Suit By Party. Each Party shall have the rights to initiate and
prosecute legal action at its own expense and in the name of its own to
terminate any infringement relating to such party’s own IPR under Section 6 of
the Collaboration Agreement. With respect to jointly owned IPR under Section
6.1.5 of the Collaboration Agreement, a Party having the knowledge of
infringement by a Third Party shall first report the infringing activities to
the Joint Management Committee. The Joint Management Committee will determine
the action to be taken against the infringement and if the JMC recommends that
both Parties jointly terminate the infringing activities, then both Parties will
share the cost and recovery equally. If one Party opts-out the joint legal
action recommended by the Joint Management Committee, the other Party shall have
the right, but not obligation, to take such legal action at its own expense and
in its own name to terminate any infringement relating to such joint IPR, in
which event any recovery arising therefrom shall be first used to reimburse the
cost and expense of the legal action; 75% of the remaining amount will then be
retained by such Party and 25% by the other Party.

 

9.2.3     Cooperation. Each Party agrees to cooperate fully in any action under
this Section 9 or Section 6 of the Collaboration Agreement that is taken by the
other Party, provided that the action-taking party reimburses the cooperating
party promptly for any costs and expenses incurred by the cooperating party in
connection with providing such assistance.

 

9.3     Infringement Actions by Third Parties.

 

9.3.1     Each Party shall notify the other Party promptly in writing of any
claim of, or action for, infringement of any Patents owned or licensed by Third
Parties which is threatened, made or brought against either Party by reason of
either Party's performance of its obligations under this Agreement or the
development, manufacture, use or sale of any Assays or the New Analyzer that
detect Collaboration Markers in the PRC or Other Marketing Territories if agreed
by the Parties pursuant to Section 7.4.

 

9.3.2     Each Party will be responsible for any infringement of any Third Party
IPRs during the performance of its obligations under this Agreement for
activities provided by such party or parties. For clarity, such activities
provided by JBT include the New Analyzer, components thereof, and software
running the Assays; activities provided by Response include Raw Materials,
Assays, [***]9. In the event that such an action for infringement is commenced
by a Third Party solely against a Party or both Parties jointly and/or any of
their respective Affiliates, as the case may be, with respect to material(s) or
product(s) provided or developed by such Party or Parties (Providing Party or
Providing Parties), the Providing Party shall defend such action at its own
expense, and the other Party (in the case of one Providing Party) hereby agrees
to assist and cooperate with such Providing Party to the extent necessary in the
defense of such suit. The Providing Party shall have the right to settle any
such action or consent to an adverse judgment thereto, and the other Party's
consent is not required if such settlement or consent does not render an adverse
effect or otherwise impair the rights of the other Party. In the event that such
an action for infringement is commenced against both Parties for activities
provided by both, JBT and Response will jointly defend such action and share the
cost equally.

 

                                                                                                                                                                         

9 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

 
-15-

--------------------------------------------------------------------------------

 

 

9.3.3     In addition, each Party shall indemnify, defend, hold the other Party
harmless from and against claims or suits arising during the Term of this
Agreement from infringement of Third Party IPRs as a result of the permitted use
of the Third Party IPR licensed to such other Party by or on behalf of the
providing Party, where such use is within the scope of the rights granted in
accordance with the terms of this Agreement and the infringement would not have
arisen but for such use.

 

9.4     Technology Escrow. The Parties acknowledge and will comply with the
provisions regarding Technology Escrow in Section 6.6 of the Collaboration
Agreement.

 

9.5     Specifications. The Parties acknowledge the technical requirements and
specifications for Raw Materials shall be agreed upon by the JSC in accordance
with Section 2.1 of the Collaboration Agreement.

 

ARTICLE 10
NON-COMPETE

 

10.1     Non-compete Obligation of Response.

 

10.1.1     Immunoassay Analyzer. During the Term of this Agreement, Response and
its Affiliates shall not develop on its own or assist any other company or
individuals to develop or use an Immunoassay Analyzer as defined in this
Section 10.1.1. Immunoassay Analyzer means an analyzer which meets both of the
following criteria:

 

a)     [***]10

 

b)     [***]

 

10.1.2     Non-compete Obligation of Response. During the Term of this
Agreement, Response and its Affiliates shall not (A) develop tests that detect
Collaboration Markers, or Raw Materials or reagents for use in manufacturing
tests that detect Collaboration Markers, for any Third Party, or (B) supply,
donate or otherwise transfer such Collaboration Markers, Raw Materials and
reagents to any Third Party, in case of each of (A) and (B), for an Immunoassay
Analyzer described in Section 10.1.1 above.

 

10.2     Non-compete Obligation of JBT. During the Term of this Agreement,
within the PRC and Other Marketing Territories, if any agreed by the Parties
pursuant to section 7.4, for tests on the New Analyzer that detect Collaboration
Markers, JBT and its Affiliates shall only sell Assays which JBT co-developed
with Response under the Collaboration Agreement on the New Analyzer. Pursuant to
the Agreement, JBT shall not sell or use any tests intended for use on the New
Analyzer that detect biomarker(s) that are the same as Collaboration Marker(s).
As for other biomarkers outside the scope of collaboration by the Parties, JBT
has rights to choose freely.

 

10.3     If a Party intends to engage in activities in violation of Section 10.1
or 10.2, the Party shall only engage in such activities provided that the Party
has obtained written consent from the other Party; the other Party, however,
shall not unreasonably withhold, delay or attach conditions to, the grant of
such written consent.

 

                                                                                                        

10 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-16-

--------------------------------------------------------------------------------

 

 

ARTICLE 11
REPRESENTATIONS, WARRANTY AND LIMITATIONS ON LIABILITY

 

11.1     General Representations and Warranties. Each Party represents and
warrants to the other Party the following as of the date of this Agreement:

 

a)     Corporate Power. Such Party is duly organized and validly existing under
the laws of the country/state of its organization, and has full legal and
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder.

 

b)     Due Authorization and Execution. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by the necessary corporate actions of such Party. This Agreement
has been duly executed by such Party. This Agreement and any other documents
contemplated hereby constitute valid and legally binding obligations of such
Party enforceable against it in accordance with their respective terms, except
to the extent that enforcement of the rights and remedies created thereby is
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general application affecting the rights and remedies of creditors.

 

c)     No Breach of Obligation to Third Party. In entering into and performing
this Agreement, such Party will not breach any obligation to any Third Party
under any agreement or arrangement between such Party and such Third Party.

 

d)     Non-contravention. The execution, delivery and performance by such Party
of this Agreement and any other agreements and instruments contemplated
hereunder will not (i) in any material respect violate any statute, regulation,
judgment, order, decree or other restriction of any governmental authority to
which such Party is subject, (ii) violate any provision of the corporate
charter, by-laws or other organizational documents of such Party, or (iii)
constitute a material violation or breach by such Party of any provision of any
material contract, agreement or instrument to which such Party is a party or to
which such Party may be subject although not a party.

 

11.2     Limited Product Warranty.

 

a)     Sole Warranty. Response warrants (the “Sole Warranty”) that, at the time
the Raw Materials are delivered to JBT, the Raw Materials will meet the
specifications agreed pursuant to the Collaboration Agreement and the QC
Acceptance Criteria agreed pursuant to Section 2.7 above. The Sole Warranty is
in lieu of all other warranties, express or implied, including but not limited
to the warranty of fitness for a particular purpose and the warranty of
merchantability. Response will make no warranties or representations concerning
the Raw Materials other than the Sole Warranty. In the event of a breach of the
Sole Warranty, Response will be obligated, at its sole option, to either (i)
replace the Raw Materials that do not meet the Sole Warranty and in any such
case [***]11, or (ii) reimburse JBT an amount equal to the amount paid by JBT
for such Raw Materials, by credit against Firm Orders of the following first
shipment of same Raw Materials. Response will send to JBT either a return goods
authorization (RGA) form or instructions regarding destruction of, such
non-conforming Raw Materials. Raw Materials may not be returned to Response for
any reason other than the breach of Sole Warranty.

 

 
-17-

--------------------------------------------------------------------------------

 

 

b)     Other Circumstances. Notwithstanding Section 11.2(a), Response agrees
that if it determines after shipment that any Raw Materials sold under this
Agreement were unsuitable for their intended use, it shall, at its sole option,
either (i) replace the Raw Materials that do not meet the Sole Warranty and in
any such case, [***], or (ii) reimburse JBT an amount equal to the amount paid
by JBT for such Raw Materials, by credit against Firm Orders of the following
first shipment of same Raw Materials.

 

11.3     JBT Further Warrants and Covenants. JBT further warrants and covenants
to Response that:

 

11.3.1     All necessary consents, approvals, registrations, filings and
authorizations of all relevant governmental authorities and other persons or
entities required to be obtained by JBT in order to enter into this Agreement
have been obtained prior to the Effective Date; those consents, approvals,
registrations, filings and authorizations of regulating authorities or other
relevant governmental authorities which could not be obtained before the
Effective Date shall be obtained within sixty (60) days after the Effective
Date.

 

11.3.2     JBT, its Affiliates, and its and their respective principals, owners,
officers, directors, employees, agents, consultants, and joint venture partners,
and any other party acting on behalf of JBT (collectively as “JBT
Representatives”), have not and shall not offer, promise, provide, or accept any
item of value (broadly meaning any monetary payment, such as fees or
commissions, or nonmonetary benefit, such as employment opportunities, gifts,
travel or entertainment), directly or indirectly, to or from any person in
exchange for a business advantage;

 

11.3.3     All JBT Representatives shall abide by all applicable anti-bribery
and corruption laws, including the United States Foreign Corrupt Practices Act
of 1977 as amended, the OECD Convention on Combatting Bribery of Foreign Public
Officials in International Business Transactions of 1999, and any other
international or local laws of a similar nature or having similar effect now
existing or to be enacted in the future; and

 

11.3.4     No JBT Representative (i) is listed on the Office of Foreign Assets
Control’s (“OFAC”) “Specially Designated National and Blocked Person List” (“SDN
List”) or otherwise subject to any sanction administered by OFAC (“U.S. Economic
Sanctions”); (ii) is owned, controlled by or acting on behalf of, directly or
indirectly, any person, entity, or government listed on the SDN List or
otherwise subject to any U.S. Economic Sanction; (iii) has made sales to,
contracted with, or otherwise engaged in any dealing or transaction with or for
the benefit of any person, entity, or government listed on the SDN List or
otherwise subject to any U.S. Economic Sanction during the previous five years;
or (iv) has used, directly or indirectly, any corporate funds to contribute to
or finance the activities of any person, entity, or government listed on the SDN
List or otherwise subject to any U.S. Economic Sanction.

 

 

                                                                                                                  

11 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

 
-18-

--------------------------------------------------------------------------------

 

 

11.3.5     JBT and its Affiliates (i) are in compliance in all material respects
with all Applicable Laws relating to anti-money laundering, and (ii) are not and
have not been part of any proceedings (nor is any such proceeding pending or
threatened) with respect to any such laws.

 

11.4     Response Further Warrants and Covenants. Response further warrants and
covenants to JBT that:

 

11.4.1     All necessary consents, approvals, registrations, filings and
authorizations of all relevant governmental authorities and other persons or
entities required to be obtained by Response in order to enter into this
Agreement have been obtained or, with respect to such consents, approvals
registrations, filings and authorizations of regulatory authorities or other
governmental authorities that cannot be obtained before the Effective Date, will
be obtained within sixty (60) days after the Effective Date;

 

11.4.2     Response, its Affiliates, and its and their respective principals,
officers, directors, employees, agents, consultants, and joint venture partners,
and any other party acting on behalf of Response (collectively as “Response
Representatives”), have not and shall not offer, promise, provide, or accept any
item of value (broadly meaning any monetary payment, such as fees or
commissions, or nonmonetary benefit, such as employment opportunities, gifts,
travel or entertainment), directly or indirectly, to or from any person in
exchange for a business advantage;

 

11.4.3     All Response Representatives shall abide by all applicable
anti-bribery and corruption laws, including the United States Foreign Corrupt
Practices Act of 1977 as amended, the OECD Convention on Combatting Bribery of
Foreign Public Officials in International Business Transactions of 1999, and any
other international or local laws of a similar nature or having similar effect
now existing or to be enacted in the future;

 

11.4.4     No Response Representative (i) is listed on the Office of Foreign
Assets Control’s (“OFAC”) “Specially Designated National and Blocked Person
List” (“SDN List”) or otherwise subject to any sanction administered by OFAC
(“U.S. Economic Sanctions”); (ii) is owned, controlled by or acting on behalf
of, directly or indirectly, any person, entity, or government listed on the SDN
List or otherwise subject to any U.S. Economic Sanction; (iii) has made sales
to, contracted with, or otherwise engaged in any dealing or transaction with or
for the benefit of any person, entity, or government listed on the SDN List or
otherwise subject to any U.S. Economic Sanction during the previous five years;
or (iv) has used, directly or indirectly, any corporate funds to contribute to
or finance the activities of any person, entity, or government listed on the SDN
List or otherwise subject to any U.S. Economic Sanction;

 

11.4.5     Response and its Affiliates (i) are in compliance in all material
respects with all Applicable Laws relating to anti-money laundering, and (ii)
are not and have not been part of any proceedings (nor is any such proceeding
pending or threatened) with respect to any such laws.

 

11.5     DISCLAIMER OF WARRANTIES. EXCEPT FOR THE LIMITED WARRANTY DESCRIBED
ABOVE, THE RAW MATERIALS ARE PROVIDED in accordance with the SPECIFICATIONS
PURSUANT TO THE QC Acceptance Criteria provided in Section 2.7 ABOVE and on “as
is” condition. WITHOUT ANY OTHER WARRANTY OR CONDITION OF ANY KIND, EITHER
EXPRESS, STATUTORY IMPLIED OR OTHERWISE, AND RESPONSE HEREBY DISCLAIMS, ALL
OTHER REMEDIES AND WARRANTIES, EXPRESS, STATUTORY, IMPLIED, OR OTHERWISE,
INCLUDING ANY WARRANTIES OF MERCHANTABILITY, QUALITY, ADEQUENCY, SUITABILITY,
NON INFRINGEMENT OF ANY INTELLECTUAL PROPERTY OF ANY THIRD PARTY AND/OR FITNESS
FOR A PARTICULAR PURPOSE, OR REGARDING ANY RESULTS OBTAINED WITH THE USE OF ANY
Raw Materials, IN EACH CASE HOWEVER ARISING, INCLUDING WITHOUT LIMITATION FROM
COURSE OF PERFORMANCE, DEALING OR USAGE OF TRADE, OR OTHERWISE.

 

 
-19-

--------------------------------------------------------------------------------

 

 

11.6     LIMITATION OF LIABILITY. RESPONSE’S AGGREGATE LIABILITY ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT AND SALE OF THE RAW MATERIALS SHALL BE
LIMITED TO THE AMOUNT PAID BY JBT FOR THE RAW MATERIALS GIVING RISE TO THE
LIABILITY, AND IN NO EVENT SHALL RESPONSE’S AGGREGATE LIABILITY ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT AND/OR SALE OF THE RAW MATERIALS EXCEED THE
TOTAL AMOUNTS RECEIVED BY RESPONSE FROM JBT UNDER THIS AGREEMENT DURING THE
TWELVE (12) MONTHS PRIOR TO THE DATE OF THE FIRST EVENT GIVING RISE TO THE
LIABILITY. EXCEPT TO THE EXTENT SUBJECT TO ARTICLE 13 BELOW, IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, OR
INDIRECT DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, WHETHER OR NOT FORESEEABLE AND WHETHER OR
NOT EITHER PARTY IS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, INCLUDING
WITHOUT LIMITATION DAMAGES ARISING FROM OR RELATED TO LOSS OF USE, LOSS OF DATA,
OR DOWNTIME, OR FOR LOSS OF REVENUE OR PROFITS. THESE LIMITATIONS SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

 

ARTICLE 12
CONFIDENTIALITY & PUBLICATIONS

 

12.1     Confidential Information. The terms of the CDA will apply to the
Parties’ activities under this Agreement, and the CDA is incorporated herein by
reference and shall be deemed a part of this Agreement; provided that if there
is any conflict between any provisions in this Agreement and those in the CDA,
the corresponding provisions in this Agreement shall prevail. This Agreement
will be considered “Confidential Information” of each Party, and the IPRs and
Confidential Information & Materials owned by any Party or Parties herein will
be considered to be “Confidential Information” of such Party or such Parties,
pursuant to the CDA and this Article 12. The Party which receives the
Confidential Information is the “Receiving Party”, and the Party which discloses
the Confidential Information is the “Disclosing Party”.

 

12.2     Exclusions to Confidentiality. The restrictions contained in the CDA
and in this Section 12 shall not apply to any Confidential Information in the
hands of a Receiving Party that (i) is submitted by the Receiving Party to
governmental authorities to facilitate the issuance of Marketing Authorization
for the Assays or the New Analyzer that detect Collaboration Markers in the
relevant agreed markets, provided that reasonable measures shall be taken to
assure confidential treatment of such information, if practicable, or (ii) is
otherwise required to be disclosed in compliance with Applicable Laws or an
order by a court or other regulatory body having competent jurisdiction;
provided, however, that if a Receiving Party is required to make any such
disclosure of the Disclosing Party’s Confidential Information such Receiving
Party shall, except where impracticable for necessary disclosures (for example
to physicians conducting studies or to health authorities), give reasonable
advance notice to the other Party of such disclosure requirement and, except to
the extent inappropriate in the case of patent applications or otherwise, will
use its best efforts to secure confidential treatment of such Confidential
Information required to be disclosed. In addition, any press release or other
public announcement permitted by the terms of Section 12.4 hereof shall be
excluded from the confidentiality obligations too.

 

 
-20-

--------------------------------------------------------------------------------

 

 

12.3     Publicity/Use of Names. No disclosure of the existence, or the terms,
of this Agreement may be made by either Party, and neither Party shall use the
name, trademark, trade name or logo of the other Party, its Affiliates or their
respective employees in any publicity, promotion, news release or disclosure
relating to this Agreement or its subject matter, without the prior express
written permission of the other Party, except as may be required by Applicable
Laws or as permitted pursuant to Section 12.2; provided that in the event
disclosure is required by Applicable Laws, the Disclosing Party shall use
good-faith efforts to give the non-Disclosing Party an opportunity, with
reasonable advance notice, to review and comment on any proposed disclosure.

 

12.4     Press Releases.

 

12.4.1     Further to the above Section 12.2, each Party will have the right to
issue press releases and other public disclosures regarding this Agreement,
Collaboration Agreement and/or the TDA (and the related activities of the
Parties) if required by applicable securities law.

 

12.4.2     The issuing Party will provide the other Party with a draft of any
proposed press release related to this Agreement, the Collaboration Agreement
and/or the TDA before any public release. The issuing Party will use reasonable
efforts to provide 24 hours for review of the press release and will reasonably
consider any comments received from the other Party, subject to the issuing
Party’s legal obligations for disclosure.

 

12.4.3     Any other press releases or public disclosures regarding this
Agreement, the Collaboration Agreement and/or the TDA (and the related
activities of the Parties), will only be made if agreed by both of the Parties.

 

12.5     Existing CDA. The terms of the CDA (excluding those superseded by this
Agreement) but specifically including Sections 4 through 9 and 14 of the CDA
shall be perpetual, and the terms of this Article 12 shall survive the
termination of this Agreement.

 

ARTICLE 13
INDEMNIFICATION

 

13.1     Indemnification by Response. Subject to the terms of Article 11,
Response hereby agrees to indemnify, hold harmless and defend JBT, its
Affiliates and their respective officers, directors, agents, employees,
successors and assigns (collectively, the “JBT Indemnified Parties”) against any
and all losses, costs, expenses, fees or damages suffered by the JBT Indemnified
Parties arising out of or relating to claims, allegations, suits, actions or
proceedings asserted by any Third Party arising out of or relating to (i)
Response’s performance, or failure to perform, its obligations under this
Agreement, (ii) the breach of any of Response’ covenants, representations or
warranties under this Agreement by Response, its Affiliates or their respective
officers, directors, agents or employees, or(iii) the negligence or willful
misconduct by Response, its Affiliates or their respective officers, directors,
agents or employees, in performing any obligations under this Agreement.

 

13.2     Indemnification by JBT. Subject to the terms of Article 11, JBT hereby
agrees to indemnify, hold harmless and defend Response, its Affiliates and their
respective officers, directors, agents, employees, successors and assigns
(collectively, the “Response Indemnified Parties”) against any and all losses,
costs, expenses, fees or damages suffered by the Response Indemnified Parties
arising out of or relating to claims, allegations, suits, actions or proceedings
asserted by any Third Party arising out of or relating to (i) JBT’s performance,
or failure to perform, its obligations under this Agreement, (ii) the breach of
any of JBT’ covenants, representations or warranties under this Agreement by
JBT, its Affiliates or their respective officers, directors, agents or
employees, (iii) the negligence or willful misconduct by JBT, its Affiliates or
their respective officers, directors, agents or employees, in performing any
obligations under this Agreement, [***]12.

 

 
-21-

--------------------------------------------------------------------------------

 

 

13.3     IP Indemnity. In addition, subject to the terms of Article 11 and this
Section 13.3, Response shall be solely responsible for any amounts due to Third
Parties limited to the CFDA approved product instructions and labelling for the
diagnostic use or for commercialization in the PRC of the Collaboration Markers
and/or Raw Materials provided by Response, including any amounts that may arise
out of or in connection with (a) any infringement within PRC of any Third Party
IPR based specifically on the diagnostic use of the Collaboration Markers and/or
Raw Materials provided by Response in the sale of the Assays; and (b) for the
licensing of any Third Party IPR required for the diagnostic use of the
Collaboration Markers and/or Raw Materials provided by Response in the sale of
the Assays. Notwithstanding the foregoing, Response (i) shall not be responsible
for any liabilities due to the combination or use of the Collaboration Markers
or Raw Materials provided by Response with other materials or any instruments,
except if such liability arises solely from infringement caused by the
diagnostic use of the Collaboration Markers or Raw Materials provided by
Response, or (ii) shall not be responsible for expenses relating to the license
of any Third Party intellectual property that is not required for the diagnostic
use or for commercialization in the PRC or any Other Marketing Territories
agreed upon by the Parties of any Collaboration Marker(s) or Raw Materials
provided by Response in the sale of the Assays involved in the scope of the CFDA
approved product instructions and labeling, or (iii) shall not be responsible
for relevant expenses arising out of JBT’s unauthorized modification of product
instructions and labelling of the Assay(s) determined by the Parties pursuant to
Section 7.3 of this Agreement in violation of CFDA Marketing Authorization. For
clarity, Response (a) shall not be responsible for any liabilities for any
activities (sale, use or otherwise) conducted with any Collaboration Marker or
Raw Materials provided by Response outside of PRC (unless otherwise expressly
agreed in writing) or any Other Marketing Territory, unless Response expressly
agrees to assume such responsibility pursuant to Section 7.4 herein, and (b)
shall not be responsible for any liabilities arising from JBT’s unauthorized
modification or alteration of Raw Materials provided by Response.

 

13.4     Procedure. If a Party is seeking indemnification under Section 13 (the
“Indemnified Party”), it shall inform the other Party (the “Indemnifying Party”)
of the claim giving rise to the obligation to indemnify pursuant to Section 13
as soon as reasonably practicable after receiving notice of the claim (provided,
however, any delay or failure to provide such notice shall not constitute a
waiver or release of, or otherwise limit, the Indemnified Party’s rights to
indemnification under, as applicable, Section 13 except to the extent that such
delay or failure materially prejudices the Indemnifying Party’s ability to
defend against the relevant claims). The Indemnifying Party shall have the right
to assume the defense of any such claim for which it is obligated to indemnify
the Indemnified Party. The Indemnified Party shall have the right to
participate, at its own expense and with counsel of its choice, in the defense
of any claim or suit that has been assumed by the Indemnifying Party. The
Indemnifying Party shall not settle any claim without the prior written consent
of the Indemnified Party, which the Indemnifying Party may provide in its sole
discretion. The Indemnified Party shall not settle or compromise any such claim
without the prior written consent of the Indemnifying Party, not to be
unreasonably withheld.

 

 

                                                                                                        

12 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-22-

--------------------------------------------------------------------------------

 

 

13.5     Insurance. JBT shall procure insurance coverage in relation to its
facilities and the performance of its obligations under this Agreement,
including stock and warehousing insurance and commercial general and products
liability insurance, in each case, which is customary or required for
transactions of this type in PRC (and if JBT acquires the right to commercialize
in one or more Other Marketing Territories pursuant to Section 7.4, the
applicable country).

 

 

 

ARTICLE 14
RENEWAL OF AGREEMENT

 

14.1     Assay Initial Term. With respect to each Assay, the initial term of
purchase and supply of Raw Materials will commence on the date hereof and end
five (5) years after each Assay receives medical device registration certificate
from CFDA (the “Assay Initial Term”).

 

14.2     Assay Renewal Term.

 

14.2.1     At least eighteen (18) months prior to the end of the Assay Initial
Term, the Parties through the JMC shall meet and discuss in good faith the terms
on which this Agreement will be extended from the end of the Assay Initial Term
for an additional five (5) years (the “Assay Renewal Term”). The Parties will
negotiate, through the JMC, the Estimated Minimum Purchase Quantity for the Raw
Materials for each of the Assays during the Assay Renewal Term. If either Party
wishes to negotiate the Transfer Prices applicable to the Assay Renewal Term,
the requesting Party shall notify the other Party eighteen (18) months in
advance of the expiration of the current Assay Initial Term. Response may
request an increase in the Initial Transfer Price for Raw Materials of a
particular Assay which are supplied during the Assay Renewal Term, if the
material and labor costs for such Assay have increased since the time the price
was last set, whilst JBT may request a decrease in Initial Transfer Prices for
Raw Materials of a particular Assay which are supplied during the Assay Renewal
Term, if its annual average ex-factory selling price (i.e., JBT’s selling price
including VAT, but excluding other taxes and shipping and handling fees) for
such Assay is below the Agreed Pricing set forth on Exhibit D hereto. JBT and
Response will negotiate in good faith through the JMC to reach an agreement on
transfer price of the Raw Materials (which shall exclude taxes, customs duties,
other government charges and any shipping fees) for each Assay during the Assay
Renewal Term. If the Parties agree on such terms, the Parties shall enter into a
written amendment to this Agreement and in such case this Agreement shall remain
in effect during the Assay Renewal Term; if agreement cannot be reached, either
Party may terminate this Agreement in accordance with Section 15.2.5 hereof.

 

14.2.2     At least six (6) months prior to the start of the first Assay Renewal
Term, the Parties shall agree on a mechanism for sharing Gross Revenues received
by JBT with respect to Assays sold during the Assay Renewal Term [***]13. The
Parties will, without limitation, discuss [***]. The Parties will negotiate
through the JMC on the agreed pricing for market sale (which includes VAT, but
excludes other taxes and shipping and handling fees) of each Assay during the
Assay Renewal Term, which will be used for the calculation of [***] during the
Assay Renewal Term. Gross Revenues shall include for, each Assay that is
manufactured by JBT and its Affiliates with Raw Materials, an amount calculated
based on the agreed pricing for such Assay multiplied by the actual sales
quantity of such Assay made by JBT. The Parties shall also negotiate other terms
relating to [***], including terms relating to [***] reports detailing Gross
Revenues by Assay, audits of books and records relating to [***], consequences
of underpayment or overpayment and the like. [***]:

 

 
-23-

--------------------------------------------------------------------------------

 

 

Year

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

14.2.3     With respect to each Assay, following the initial Assay Renewal Term,
the Assay Supply Term will automatically renew for additional successive one
year periods upon expiration of the applicable Assay Supply Term unless either
JBT or Response gives written notice of termination of the applicable Assay
Supply Term at least ninety (90) days prior to expiration of the then-current
Assay Supply Term.

 

ARTICLE 15
TERM AND TERMINATION

 

15.1     Effectiveness. This Agreement shall become effective upon execution by
the Parties, and shall continue in full force and effect until the expiration or
termination of the then Assay Supply Term without renewal unless terminated
earlier as provided in this Section 15.2.

 

15.2     Early Termination.

 

15.2.1     Material Breach. Each Party shall have the right to unilaterally
terminate this Agreement, upon notice to the other Party, in the event that such
other Party breaches any of its Material Obligations under this Agreement and
does not cure such breach within sixty (60) days (or with respect to any breach
of any payment obligations, within thirty (30) days) after the receipt of a
written notice from the non-breaching Party specifying the nature of, and
requiring the remedy of, such breach. Before any termination, if one Party
breaches a Material Obligation of this Agreement or the Collaboration Agreement,
the other Party shall have the right to promptly suspend the performance of this
Agreement other than with respect to previously incurred payment obligations,
with prior written notice to the breaching Party.

 

15.2.2     Termination of Collaboration Agreement. This Agreement will
automatically terminate upon the early termination of the Collaboration
Agreement in accordance with its Section 11.2.

 

15.2.3     Termination for Insolvency. (i) If voluntary or involuntary
proceedings (other than restructuring proceedings under the Companies’ Creditors
Arrangement Act of Canada or PRC Bankruptcy Law) by or against a Party are
instituted in bankruptcy under any insolvency law, or a receiver or custodian is
appointed for substantially all of the business or assets of such Party, or
similar proceedings are instituted by or against such party for the dissolution
of such Party, which proceedings, if involuntary, shall not have been dismissed
within sixty (60) days after the date of filing, or (ii) if such Party makes an
assignment of substantially all of its assets for the benefit of creditors, the
other Party may immediately terminate this Agreement effective upon notice of
such termination.

 

                                                                                                        

13 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-24-

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing and for avoidance of doubt, JBT shall not have the
right to terminate this Agreement in accordance with this Section 15.2.3 if:

 

1)     Response’s coming into the above proceedings, or Response’s declaration
of bankruptcy or making a general assignment for the benefit of its creditors,
is directly or indirectly caused by JBT’s failure to fulfill its monetary
payment obligations provided in this Agreement, the TDA and/or the Collaboration
Agreement (such as the obligation to pay Development Fees in accordance with
Section 5 of the Collaboration Agreement and/or the obligation to indemnify in
accordance with Section 10 of the Collaboration Agreement or Article 13 of this
Agreement, and the obligations to pay the Transfer Price of the Raw Materials
and to indemnify in case of JBT’s breach in accordance with this Agreement); or

 

2)     JBT is in breach of its Material Obligations under this Agreement, or the
Collaboration Agreement; provided that such breach was not directly caused by
Response; or

 

3)     Response or a permitted assignee approved in accordance with Section 17.2
of this Agreement continues to perform its obligations set forth in this
Agreement, the TDA and/or the Collaboration Agreement despite Response’s coming
into the above proceedings, or Response’s declaration of bankruptcy or making a
general assignment for the benefit of its creditors.

 

15.2.4     Agreement of the Parties. This Agreement may be terminated as
mutually agreed in writing by Response and JBT.

 

15.2.5     Termination if Lack of Agreement. This Agreement may be terminated by
either Party with thirty (30) days written notice by the other Party if the
Parties are unable to agree pursuant to section 14.2.1 on the terms on which the
Agreement would be extended for the Assay Renewal Term.

 

15.3     Effect of Termination. The right of termination will be in addition to
all other rights and remedies available for default or wrongdoing. In addition,
upon expiration or earlier termination of this Agreement for any reason:

 

(i)     Both Parties shall be released from all obligations and duties
hereunder, except as expressly provided by this Agreement;

 

(ii)     Both Parties will immediately cease to use all IPRs of the other Party,
except as expressly provided by this Agreement or in the Collaboration
Agreement;

 

(iii)     Termination of this Agreement for any reason shall not release any
Party hereto from any liability which, at the time of such termination, has
already accrued to the other Party or which is attributable to a period prior to
such termination, nor preclude either Party from pursuing any rights and
remedies it may have hereunder or at law or in equity which accrued or are based
upon any event occurring prior to such termination; and

 

 
-25-

--------------------------------------------------------------------------------

 

 

(iv)     Upon any termination of this Agreement, each Party shall, at the
request of the other Party, promptly return to the other Party all Confidential
Information & Materials or Know-How received from the other Party, or destroy
all materials, documents, disks and any other carrier containing such
Confidential Information or Know-How (except for the Exclusions to
Confidentiality provided in Section 12.2) and shall not keep any copies thereof
(except as reasonably required to exercise any surviving rights or licenses
hereunder or as required by the compliance with Applicable Laws). For avoidance
of doubt, the technology escrow materials released by the escrow agent to JBT in
accordance with Section 9.4 hereof are excluded from the scope of Confidential
Information & Materials that shall be returned or destroyed hereunder.

 

Under no circumstances shall Response be obligated to repurchase, accept returns
of, or otherwise take back any Raw Materials supplied to JBT hereunder, either
in connection with termination or expiration of this Agreement or otherwise,
except in accordance with Section 2.7 (iii) with respect to non-conforming
Product, and JBT may use Raw Materials purchased hereunder subject to the terms
of this Agreement, including without limitation, the payment obligations to
Response herein.

 

15.4     Remedies. Where any losses, damages, costs, expenditure, and expenses
arises from breach of this Agreement by one Party, without prejudice to the
other remedies, such other Party shall have the right to claim against the Party
in breach for compensation.

 

15.4.1   Failure to Supply a Single Firm Order. For avoidance of doubt, in the
event that Response is unable or fails to supply at least 75% of the Raw
Materials for any Assay subject to a single Firm Order, Response shall not be
deemed to have breached any obligation of this Agreement and JBT and Response,
through the JMC, will use good faith efforts to negotiate a solution that is
beneficial to both JBT and Response; provided that, if the parties are unable to
reach a mutually agreeable solution within reasonable time, Response shall be
deemed to have breached this Agreement (but not to have breached any Material
Obligation of this Agreement), unless such failure to supply such Raw Materials
is due to Force Majeure (as provided in Section 17.1), and in such case, the
Parties shall solve this issue pursuant to Section 16 hereof.

 

15.4.2     Failure to Supply Two Firm Orders. In the event that Response is
unable or fails to supply at least 75% of the Raw Materials for any Assay
subject to a Firm Order for two times within a period of twelve (12) consecutive
months, unless such failure to supply such Raw Materials is due to Force Majeure
(as provided in Section 17.1), Response shall be deemed to have breached this
Agreement (but not to have breached any Material Obligation of this Agreement)
and;

 

 
-26-

--------------------------------------------------------------------------------

 

 

In the event of the above Section 15.4.2, remedies provided in the following
will apply to JBT:

 

(i) [***]14; and

 

(ii) [***]:

 

[***].

 

15.5     Survival. All of the Parties’ rights and obligations under Sections
3.4, 4.1, 4.2, 5 (all terms), 7.2, 8.2, 9.3, 9.4 (applicable only if release of
technology escrow under Section 9.4 is triggered upon termination of this
Agreement pursuant to relevant provisions hereof and under the Collaboration
Agreement), 11.5, 11.6, 12 (all terms), 13(all terms), 15.3, 15.4, 15.5, 16 (all
terms) and 17 (all terms) shall survive termination, relinquishment or
expiration hereof.

 

ARTICLE 16
GOVERNING LAW; DISPUTE RESOLUTION

 

16.1     Governing Law. This Agreement and the rights of the Parties hereunder
shall be governed by and interpreted in accordance with the laws of People’s
Republic of China, without reference to any rules of conflict of laws or renvoi.
The United Nations Convention on the Sale of Goods shall not apply to this
Agreement.

 

16.2     Dispute Resolution. In the event of a dispute arising out of or in
connection with this Agreement, or in respect of any legal relationship
associated with it or from it, that dispute will be resolved confidentially as
follows:

 

(i)     Amicable Negotiation. The Parties agree that, both during and after the
performance of their responsibilities under this Agreement each of them will
make bona fide efforts to resolve any disputes arising between them by amicable
negotiations.

 

(ii)     Arbitration. If the Parties have been unable to resolve a dispute
within thirty (30) days or such other period agreed to in writing by the
Parties, after the negotiation begins, then any Party may make application to
the China International Economic and Trade Arbitration Commission (“CIETAC”) to
solve the dispute by arbitration. The arbitration will be held in Beijing, China
in accordance with the rules of CIETAC then in effect. The Arbitration award
shall be final and binding on the Parties and may be enforced in any court of
competent jurisdiction.

 

16.3     Provisional Remedies. Notwithstanding the foregoing, nothing in this
Agreement shall limit the right of either Party to seek in any court of
competent jurisdiction a court injunction or other injunctive or equitable
relief to protect its business, Confidential Information or intellectual
property. Any such equitable remedies shall be cumulative and not exclusive and
are in addition to any other remedies that either Party may have under this
Agreement or Applicable Laws.

 

 

                                                                                                                        

14 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-27-

--------------------------------------------------------------------------------

 

 

ARTICLE 17
GENERAL PROVISIONS

 

17.1     Force Majeure. Neither of the Parties shall be liable for any default
or delay in performance of any obligation under this Agreement caused by any of
the following: Act of God, war, riot, fire, explosion, flood, sabotage,
terrorist act, compliance with governmental requests, laws, regulations, orders
or actions, national defense requirements, or any other event beyond the
reasonable control of such Party, or strike, lockout, or injunction. The Party
invoking the provisions of this Section 17.1 shall give the other Party written
notice and full particulars of such force majeure event as soon as possible
after the occurrence of the cause upon which said Party is relying. Both
Response and JBT shall use reasonable efforts to mitigate the effects of any
force majeure on their respective part.

 

17.2     Assignment Rights. Except as provided in this Section 17.2, this
Agreement may not be assigned or otherwise transferred, nor may any right or
obligation hereunder be assigned or transferred, by either Party without the
written consent of the other Party; provided that such consent shall not to be
unreasonably withheld, delayed or conditioned by the other Party.

 

17.3     Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their good faith efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

 

17.4     Notice. All notices which are required or permitted hereunder shall be
in writing and sufficient if delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by internationally-recognized overnight courier or sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Response:                     Response Biomedical Corp.

1781-75th Avenue W

Vancouver, B.C.

Canada

V6P 6P2

Fax number: 1-(604) 456-6066

Attn: COO

 

 
-28-

--------------------------------------------------------------------------------

 

 

With a copy to:                     Jun He Law Offices

2275 E. Bayshore Rd, Ste. 101

Palo Alto, CA 94303, the United States

Fax number: 1-(888)808-2168

Attn: Managing Partner

 

If to JBT:                              Hangzhou Joinstar Biomedical Technology
Co. Ltd

Room 1101, Main Building, #519 Xingguo RD,

Qianjiang Economic Development Zone

Hangzhou, Zhejiang Province, PRC

Fax number: (86) 571-8920-8311

Attn: General Manager

 

17.5     Entire Agreement; Amendments. This Agreement together with the Exhibits
hereto and the Collaboration Agreement and the TDA contains the entire
understanding of the Parties with respect to the subject matter hereof,
including the supply of Raw Materials hereunder. Any other express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, with regard to the subject matter hereof, are superseded by the
terms of this Agreement. This Agreement may be amended, or any term hereof
modified, only by a written instrument duly executed by authorized
representatives of both Parties hereto.

 

17.6     Headings and Interpretation. The captions to the several Articles and
Sections and subsections hereof are not a part of this Agreement, but are merely
for convenience to assist in locating and reading the several Articles and
Sections hereof. Any reference in this Agreement to an Article, Section,
subsection, paragraph, clause, or Schedule shall be deemed to be a reference to
an Article, Section, subsection, paragraph, clause, or Schedule, of or to, as
the case may be, this Agreement, unless otherwise indicated. Unless the context
of this Agreement otherwise requires, (a) words of any gender include each other
gender, (b) words such as “herein”, “hereof”, and “hereunder” refer to this
Agreement as a whole and not merely to the particular provision in which such
words appear, (c) words using the singular shall include the plural, and vice
versa, (d) whenever any provision of this Agreement uses the term “including”
(or “includes” or words of similar import), such term shall not be limiting and
such term shall be deemed to mean “including without limitation” (or “includes
without limitation”), (e) the word “or” shall not be construed as exclusive, (f)
references to any Articles or Sections include Sections and subsections that are
part of the reference Article or section (e.g., a section numbered “Section
2.2.1” would be part of “Section 2.2.”, and references to “Article 2” or
“Section 2.2.” would refer to material contained in the subsection described as
“Section 2.2.2”), and (g) the Parties hereto have participated jointly in the
negotiation and drafting of this Agreement, and in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.

 

17.7     Independent Contractors. It is expressly agreed that Response and JBT
shall be independent contractors and that the relationship between the Parties
shall not constitute a partnership, joint venture or agency. Neither Response
nor JBT shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of the other Party.

 

 
-29-

--------------------------------------------------------------------------------

 

 

17.8     Waiver. The waiver by either Party hereto of any right hereunder, or of
any failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party, whether of a similar nature or otherwise.

 

17.9     Cumulative Remedies. No remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.

 

17.10     Waiver of Rule of Construction. The Parties hereto have participated
jointly in the negotiation and drafting of this Agreement, and each Party has
had the opportunity to consult with counsel in connection with the review,
drafting and negotiation of this Agreement. Accordingly, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.

 

17.11     Business Day Requirements. In the event that any notice or other
action or omission is required to be taken by a Party under this Agreement on a
day that is not a business day then such notice or other action or omission
shall be deemed to be required to be taken on the next occurring business day.
For the purposes of this Agreement, “business day” shall mean any day other than
a Saturday or Sunday on which banks are open for business in the PRC and Canada.

 

17.12     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. For purposes hereof, a
scanned copy of this Agreement, including the signature pages hereto, will be
deemed to be an original.

 

17.13     Export Laws. Notwithstanding anything to the contrary contained
herein, all obligations of Response are subject to prior compliance with the
export regulations of Canada, and to obtaining all necessary export approvals
required by the applicable agencies of the governments of Canada. JBT shall
cooperate with Response and shall provide assistance to Response, as reasonably
necessary to obtain any required approvals.

 

17.14     Further Actions. Each Party will execute, acknowledge and deliver such
further instruments, and to do all such other ministerial, administrative or
similar acts, as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.

 

17.15     No Third Party Rights. The provisions of this Agreement are for the
exclusive benefit of the Parties, and no other Person shall have any right or
claim against any Party by reason of these provisions or be entitled to enforce
any of these provisions against any Party.

 

17.16     Expenses. Except as otherwise specifically provided in this Agreement,
each Party (and its Affiliates) shall bear its own costs and expenses in
connection with entering into this Agreement and the consummation of the
transactions and performance of its obligations contemplated hereby.

 

 
-30-

--------------------------------------------------------------------------------

 

 

17.17     Language. This Agreement will be written in English and Chinese.
English and Chinese versions shall have the same legal force. Should there be
any inconsistency or conflict between the Chinese and English language versions,
the principle enunciated in the second paragraph of Article 125 of the current
PRC Contract Law shall apply.

 

[Signature Page to Follow]

 

 
-31-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

RESPONSE BIOMEDICAL CORP.   

 

 

HANGZHOU JOINSTAR BIOMEDICAL

TECHNOLOGY CO., LTD

 

         

By: /s/ William Adams  

 

 

By: /s/ Zhou Xuyi

 

 

 

 

 

 

Name: William Adams     

 

 

Name: Zhou Xuyi (周旭一)

 

          Title: Chief Financial Officer        Title: General Manager  

       

 

 

 

     

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Supply Agreement 

 

 
-32-

--------------------------------------------------------------------------------

 

 

Exhibit A

Transfer Price Payments

 

Subject to adjustment as provided in this Agreement, the payments due for the
purchase of for Raw Materials for each Assay (“Transfer Price(s)”) shall be as
follows: (unit price: USD/test; unit: per test)

 

Assay

Initial Transfer Price
(E)

Adjusted Transfer

Price
(D)

Initial Transfer Price

Quantity
(A)

Adjusted Transfer

Price Quantity
(B)

Aggregate Sales

Quantity (C)

Assay #1

[***]15

[***]

[***]

[***]

[***]

Assay #2

[***]

[***]

[***]

[***]

[***]

Assay #3

[***]

[***]

[***]

[***]

[***]

Assay #4

[***]

[***]

[***]

[***]

[***]

Assay #5

[***]

[***]

[***]

[***]

[***]

 

*[***].

 

 

 

                                                                                                      

15 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-33-

--------------------------------------------------------------------------------

 

 

Exhibit B

Assays

 

Assay #1     [***]16

 

Assay #2     [***]

 

Assay #3     [***]

 

Assay #4     [***]

 

Assay #5     [***]

 

 

                                                                                                     

16 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
-34-

--------------------------------------------------------------------------------

 

 

Exhibit C

Estimated Minimum Purchase Quantities for Raw Materials (Unit: per test)

 

Assay

First Year after CFDA registration

Second

Year

Third

Year

Fourth

Year

Fifth

Year

5 Year Targeted Total Purchase Quantity (G)

Assay #1

[***]17

[***]

[***]

[***]

[***]

[***]

Assay #2

[***]

[***]

[***]

[***]

[***]

[***]

Assay #3

[***]

[***]

[***]

[***]

[***]

[***]

Assay #4

[***]

[***]

[***]

[***]

[***]

[***]

Assay #5

[***]

[***]

[***]

[***]

[***]

[***]

Aggregated  Estimated Minimum Purchase Quantities

[***]

[***]

[***]

[***]

[***]

[***]



 

 

                                                                                                       

17 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

 

 
-35-

--------------------------------------------------------------------------------

 

 

Exhibit D

Revenue Sharing

 

 

 

 

Assay

Agreed Pricing on which Revenue Sharing

calculation is based, USD/Test

 

First and

Second Year 

Third and

Fourth Year

Fifth

Year

Assay #1

[***]18

[***]

[***]

Assay #2

[***]

[***]

[***]

Assay #3

[***]

[***]

[***]

Assay #4

[***]

[***]

[***]

Assay #5

[***]

[***]

[***]

 

 

                                                                                                        

18 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

-36-

 

 